June 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    MILAGROS D. GUGLIUZZA, Appellant

NO. 14-14-00243-CV                          V.

                   CHARLES JOHN GUGLIUZZA, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 18, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Milagros D. Gugliuzza.


      We further order this decision certified below for observance.